              Case 2:20-cr-00128-RSM Document 48 Filed 01/19/21 Page 1 of 2




 1                                                             The Honorable Ricardo S. Martinez
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 6
                                         AT SEATTLE
 7
 8
     UNITED STATES OF AMERICA,                       CASE NO. CR20-128 RSM
 9
                                     Plaintiff,
10
                             v.                      ORDER
11
     (1) WILMER AVILA-GAMEZ, and
12
     (2) ANGELICA ANDRADE-ARENAL,
13
                                     Defendant.
14
15
16          THIS COURT having considered the motion of the United States for a continuance of

17 the trial date and the facts set forth therein, defense objections and the government’s reply,
18 and General Orders 01-20, 02-20, 03-20, 04-20, 07-20, 08-20, 15-20 and 18-20 of the United
19 States District Court for the Western District of Washington, addressing measures to reduce
20 the spread and health risks from COVID-19, which are incorporated herein by reference, and
21 the facts set forth in the government’s motion, hereby FINDS as follows:
22        1. In light of the recommendations made by the Centers for Disease
              Control and Prevention (CDC) and Public Health for Seattle and King
23            County regarding social distancing measures required to stop the spread
24            of this disease, as well as the lack of the type of personal protective
              equipment necessary to ensure the health and safety of all participants, it
25            is not possible at this time to proceed with a jury trial as scheduled on
26            February 15, 2021.
            2. Further, because of the recommendations that individuals at higher risk
27
               of contracting this disease—including individuals with underlying
28             health conditions, individuals age 60 and older, and individuals who are

     Order Continuing Trial Date                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Avila-Gamez et al., CR20-128 RSM - 1                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-cr-00128-RSM Document 48 Filed 01/19/21 Page 2 of 2




 1              pregnant—avoid large groups of people, at this time, it would be
                difficult, if not impossible, to get a jury pool that would represent a fair
 2
                cross section of the community. Based on the recommendations it
 3              would also be medically inadvisable to do so.
 4          3. As a result, the failure to grant a continuance of the trial date in this case
               would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
 5
               § 3161(h)(7)(A), the ends of justice served by continuing the trial in this
 6             case outweighs the best interest of the public and the defendant to a
               speedy trial.
 7
 8          IT IS THEREFORE ORDERED that the current trial date of February 15, 2021 is
 9 STRICKEN.
10      IT IS FURTHER ORDERED the pre-trial motions deadlines set forth in the Order
11 dated November 16, 2020 (Dkt. 42) are STRICKEN.
12       IT IS FURTHER ORDERED that jury trial in this matter is set for April 26, 2021, at
13 9:00 AM.
14       IT IS FURTHER ORDERED that the time from the date of the entry this Order and
15 the trial date set forth above shall be excludable time pursuant to 18 U.S.C. § 3161.
16         IT IS FURTHER ORDERED that within one week of the issuance of this Order, the
17 parties are directed to file a new stipulated pre-trial motions order, setting forth proposed
18 pre-trial motions deadlines consistent with the times set forth in the current pre-trial motions
19 order (Dkt. 42) and the newly designated trial date.
20        Dated this 19th day of January, 2020.
21
22                                                      A
                                                    RICARDO S. MARTINEZ
23
                                                    CHIEF UNITED STATES DISTRICT JUDGE
24
25 Presented by:
26
   s/ Stephen Hobbs
27 STEPHEN HOBBS
28 Assistant United States Attorney

     Order Continuing Trial Date                                              UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Avila-Gamez et al., CR20-128 RSM - 2                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
